Exhibit 10.23

 

CONFIDENTIAL SETTLEMENT AGREEMENT

AND GENERAL MUTUAL RELEASE

 

THIS CONFIDENTIAL AGREEMENT AND GENERAL MUTUAL RELEASE [sometimes, ‘this
Agreement’] is entered into between ETELOS, INC., a Delaware corporation
[‘Etelos’] and Jeffrey L. Garon and the Jeffrey and Alesia Garon Family Trust
Dated August 22, 2002, Jeffrey L. Garon and Alesia Garon, Trustees
[collectively, ‘Garon’][As used in this Agreement, Etelos and Garon are each a
‘Party’ or, collectively, the ‘Parties’].

 

The “Effective Date” of this Agreement is eight days after its full execution.

 

RECITALS

 

A.                                   Etelos and Jeffrey L. Garon entered into an
Employment Agreement dated August 11, 2007, pursuant to which Etelos and Garon
entered into a Restricted Stock Purchase Agreement dated February 27, 2008 [the
‘Employment Agreements’].

 

B.                                     The employment of Jeffrey L. Garon
pursuant to the Employment Agreement ended on September 18, 2008.

 

C.                                     The Parties also have been parties to the
matter of Etelos, Inc. v. Jeffrey Garon before the American Arbitration
Association [Case No. 74 166 00535 09 LMT] in which they have asserted various
claims and counterclaims relating to the Employment Agreements (the
‘Arbitration’).

 

D.                                    The Parties wish to compromise, settle and
resolve all disputes and claims between them arising out of the Employment
Agreements and the Arbitration without any admission of liability or wrongdoing
and in order to avoid the time and expense of continuing to litigate these
matters.  THEREFORE, it is agreed as follows:

 

AGREEMENT

 

1.                                       As of the Effective Date of this
Agreement, the Employment Agreements are terminated and shall have no further
force and effect.

 

2.                                       All claims and counterclaims asserted
by the Parties in the matter of Etelos, Inc. v. Jeffrey Garon are dismissed with
prejudice concurrently with the Effective Date of this Agreement and the Parties
will immediately take all steps reasonably necessary to notify the American
Arbitration Association that this matter has been settled and should be closed
and dismissed with prejudice, including all claims, counterclaims and/or causes
of action that

 

1

--------------------------------------------------------------------------------


 

were alleged therein. In accordance with the arbitration clause in the
Employment Agreement dated August 11, 2007, the Parties will share the American
Arbitration Association costs equally between them.

 

3.                                       Garon, separately and collectively,
represents and warrants that [a] it owns 2,356,655 shares of restricted common
stock of Etelos, Inc. [ ‘the Shares’] [b] it has not pledged, sold, delivered,
transferred, assigned, or hypothecated any interest in the Shares, [c] other
than the claims asserted by Etelos, it has good and marketable title to the
Shares and is conveying the Shares to Etelos free and clear of any liens and
encumbrances, [d] the Shares constitute 100% of the Etelos common stock owned by
Garon, except for 11,580 other shares held by Garon in street name, and [e]
except as stated herein, Garon does not own any further interest in Etelos, nor
any right to acquire any further interest in Etelos whether by means of option,
warrant, subscription, or other interest.  Nothing in the Agreement shall
restrict the right of Garon to buy or sell shares of Etelos in the open market
after the Effective Date.

 

4.                                       Garon and Etelos each represent and
warrant that he/it have not filed any claims against the other Party in any
court, alternative dispute resolution provider, state or federal agency, or in
any other forum other than in the matter of Etelos, Inc. v. Jeffrey Garon before
the American Arbitration Association.  Garon, separately and collectively,
further represents and warrants that apart from the Arbitration no claims
against any of Etelos’ present or past directors, officers, or shareholders,
employees, consultants, agents, attorneys or affiliates, have been filed by
Garon or on behalf of Garon before any court, alternative dispute resolution
provider, state or federal agency.

 

5.                                       Etelos will repurchase from Garon
2,356,655 shares of Etelos common stock for the price of $0.0741 per share or
$174,688.99 in the aggregate [the ‘Stock Repurchase Price’].

 

6.                                       The Stock Repurchase Price will be paid
in three equal amounts of $58,229.66 [each a ‘Payment’] on December 15, 2009,
January 15, 2010, and February 16, 2010 [a ‘Payment Date’]. Each of the three
Payments shall be by cashier’s check made payable to Jeffrey L. Garon and
delivered to the Escrow Agent identified in Paragraph 8 by that Payment’s
corresponding Payment Date. A Payment may be made prior to a Payment Date and
the Escrow Agent shall be instructed to perform its obligations, in accordance
with Paragraph 8 below, immediately upon receipt of any Payment. In the event
that Etelos fails to make a Payment on the Payment Date, Garon may, in
accordance with Paragraph 8, below, issue a written notice of default to

 

2

--------------------------------------------------------------------------------


 

Etelos in accordance with the notice provisions in Paragraph 15, below, and
proceed in accordance with Paragraph 8.

 

7.                                       Within 2 business days of the Effective
Date of this Agreement, [a] Garon shall deliver certificate[s] for 2,356,655
shares to BNY Mellon Shareholder Services, Stock Transfer Agent for Etelos, and
[b] request that the shares be reissued, without restrictive legend, in three
new certificates [two for 789,412 shares each, and one for 789,411 shares,
labeled for purposes of this Agreement only as Certificates 1, 2 and 3, or a
‘Certificate’], and [c] direct that the Certificates be delivered to the Escrow
Agent identified in Paragraph 8 below.  Concurrently, Etelos shall instruct BNY
Mellon [d] to remove all restrictive legends from these shares and [e] to
deliver to the Escrow Agent identified in Paragraph 8 below.

 

8.                                       Within five business days of the
execution of this Agreement, the Parties shall mutually agree upon a third party
Escrow Agent, who shall be instructed: [a] to take custody of the three
Certificates, [b] to take custody from Garon of fully executed and medallion
guaranteed assignments separate from certificate for each of the Certificates to
transfer all the shares represented by that Certificate to Etelos, [c] to
receive the Payments, [d] to forward the Payments to Garon immediately upon
receipt, and [e] for each such Payment, to deliver to Etelos a Certificate,
together with Garon’s fully executed and medallion guaranteed assignment
separate from certificate for that Certificate, immediately upon receipt of a
Payment. In the event that Etelos fails to make a Payment on the Payment Dates
in Paragraph 6, Garon may issue a written notice of default to Etelos in
accordance with the notice provisions in Paragraph 15.  Etelos shall have four
days following receipt of the notice of default to deliver the Payment to the
Escrow Agent and cure the default.  If Etelos fails to cure the default, then
Garon may instruct the Escrow Agent to deliver to him the Certificate for the
shares of stock to have been purchased by that Payment.  The Parties shall
subsequently enter into an Escrow Agent Agreement, which will be attached as
Exhibit A to this Agreement and incorporated herein by reference.  Etelos shall
pay costs of the Escrow.  Any breach of the Escrow Agent Agreement by the Escrow
Agent shall not be deemed a breach of this Agreement and shall have no effect on
the enforceability of this Agreement.

 

9.                                       In connection with the wage and expense
claims asserted by Jeffrey L. Garon, Etelos agrees to pay to Jeffrey L. Garon
the amount of $28,600.00, in full settlement of all such claims, which amount
shall be paid within two (2) business days of the Effective Date of this
Agreement.

 

10.                                 In connection with the execution of this
Agreement, Etelos will file a current report on Form 8K with the SEC.  With
respect to the disputes

 

3

--------------------------------------------------------------------------------


 

between the Parties and this Confidential Settlement Agreement and Mutual
General Release, the report will disclose the following: “On November XX, 2009,
Etelos entered into a settlement agreement with its former CEO Jeffrey L.
Garon.  The settlement agreement resolved the arbitration proceeding that was
filed on June 22, 2009, and provided for the dismissal and release of all claims
between the parties and their affiliates.  In connection with the settlement
agreement, Etelos agreed to repurchase 2,356,655 shares of common stock
previously issued to Garon at the original purchase price of approximately
$175,000.  Etelos has agreed to pay for the shares of common stock in three
payments of approximately $58,000 each, on December 15, 2009, January 15, 2010,
and February 16, 2010. Each payment obligation is secured by an interest in the
shares being purchased and the shares can be released to Mr. Garon if a payment
is not made when due in accordance with the terms of the settlement agreement.”

 

11.                                 Mutual General Releases

 

(a)                                  In consideration of the payments to be made
and the benefits to be received by Garon pursuant to the Agreement, which Garon,
individually and collectively, acknowledges are in addition to payments and
benefits which Garon would be entitled to receive absent the Agreement, Garon,
for himself/itself and his/its dependents, successors, successors in interests,
assigns, heirs, trustees, executors and administrators (and his and their legal
representatives of every kind), hereby forever releases, dismisses, remises and
discharges Etelos, its predecessors, parents, subsidiaries, divisions, related
or affiliated companies and other affiliates, officers, directors, stockholders,
members, employees, consultants, heirs, successors, assigns, representatives,
agents and counsel, including, without limiting the foregoing, in their
individual and corporate capacities, Desmond D. Kolke, Daniel J. A. Kolke,
Ronald A. Rudy, Andrew I. Liu, Robert Thordarson, and Kennedy A. Brooks
(collectively, the “Releasees”) from any and all arbitrations, claims, fees
(including claims for attorney’s fees), demands, causes of action, damages,
suits, proceedings, actions and/or liabilities of any kind and every
description, whether known or unknown (based upon any legal or equitable theory,
whether contractual, common-law, statutory, decisional, federal, state, local or
otherwise) (together “claims”), which Garon now has or may have had for, upon,
or by reason of any cause whatsoever against the Releasees, by reason of any
actual or alleged act, omission, transaction, practice, conduct, occurrence, or
other matter from the beginning of the world up to and including the Effective
Date of this Agreement, including but not limited to:

 

i.                                          any and all claims in any way
arising out of or relating to Jeffrey L. Garon’s employment by or service with
Etelos and the termination of such employment by or service with Etelos;

 

4

--------------------------------------------------------------------------------


 

ii.                                       any and all claims of discrimination,
including but not limited to claims of discrimination on the basis of sex, race,
age, national origin, marital status, religion or handicap, including,
specifically, but without limiting the generality of the foregoing, any claims
under the Age Discrimination in Employment Act, as amended, Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act,
Section 806 of the Sarbanes Oxley Act of 2002; the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”) (excluding claims for accrued, vested
benefits under any employee benefit plan of Etelos in accordance with the terms
of such plan and applicable law); the California Fair Employment and Housing Act
(“FEHA”), California Equal Pay Law, California Family Rights Act of 1991 (as
amended), California Paid Family Leave Law, the California Whistleblower
Protection Law; California Confidentiality of Medical Information law;
California Family and Medical Leave law; California Electronic Monitoring of
Employees law; any and all California Wages, Hours, and Working Conditions Laws;
and

 

iii.                                    any and all claims of wrongful or unjust
termination or breach of any contract or promise, express or implied.  The
release set forth herein is not intended and does not release Etelos from any of
its obligations under this Agreement.

 

(b)                                 In consideration of Garon executing this
Agreement, Etelos and any of its past or present officers or directors (whether
acting as agents for such entities or in their individual capacities)
(hereinafter collectively referred to as the “Company Releasors”), forever
release and discharge Garon, from any and all claims, demands, causes of action,
fees, damages, suits, proceedings, actions and/or liabilities of any kind and
every description, whether known or unknown (based upon any legal or equitable
theory, whether contractual, common-law, statutory, decisional, federal, state,
local or otherwise) (together, “Claims”), which the  Company Releasors ever had,
now have or may have against Garon by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence, or other matter from the
beginning of the world up to and including the Effective Date of this
Agreement.  The release set forth herein is not intended and does not release
Garon from any of his obligations under this Agreement.

 

(c)                                  As a further consideration and inducement
for this Agreement, to the extent permitted by law, Garon and Etelos each hereby
waives and releases any and all rights under Section 1542 of the California
Civil Code or any analogous state, local, or federal law, statute, rule, order
or regulation that Garon and Etelos have or may have with respect to each
other.  California Civil Code Section 1542 reads as follows:

 

5

--------------------------------------------------------------------------------


 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Garon and Etelos each hereby expressly agrees that this release shall extend and
apply to all unknown, unsuspected and unanticipated injuries and damages, as
well as any that are now disclosed, arising prior to the parties’ execution of
this Agreement.  This release does not extend to those rights, which as a matter
of law cannot be waived, including but not limited to unwaivable rights Garon
may have under the California Labor Code.  Nothing in this Agreement shall limit
Garon’s right to file a charge or complaint with any state or federal agency or
to participate or cooperate in such a manner.

 

(d)                                 Notwithstanding the foregoing, nothing in
this Agreement shall be construed to prevent Garon from filing a charge with or
participating in an investigation conducted by any governmental agency,
including, without limitation, the United States Equal Employment Opportunity
Commission (“EEOC”) or applicable state or city fair employment practices
agency, to the extent required or permitted by law.  Nevertheless, Garon
understands and agrees that he is waiving any relief available (including, for
example, monetary damages or reinstatement), under any of the claims and/or
causes of action waived in this Agreement, including but not limited to
financial benefit or monetary recovery from any lawsuit filed or settlement
reached by the EEOC or anyone else with respect to any claims released and
waived in this Agreement.

 

(e)                                  Garon and Etelos each understands and
acknowledges that each Party does not admit any violation of law, liability or
invasion of any of his rights and that any such violation, liability or invasion
is expressly denied. The consideration provided for this Agreement is made for
the purpose of settling and extinguishing all claims and rights (and every other
similar or dissimilar matter) that Garon and Etelos ever had or now may have
against each other to the extent provided in this Agreement.  Each Party further
agrees and acknowledges that no representations, promises or inducements have
been made by the other Party other than as appear in this Agreement.

 

(f)                                    Jeffrey L. Garon further agrees and
acknowledges that:

 

i.                                          The release provided for herein
releases claims to and including the date of this Agreement;

 

ii.                                       Garon has been advised by Etelos to
consult with legal counsel prior to executing this Agreement, has had an
opportunity to consult with and to be advised by legal counsel of his/its
choice, fully understands the terms of this

 

6

--------------------------------------------------------------------------------


 

Agreement, and enters into this Agreement freely, voluntarily and intending to
be bound;

 

iii.                                    Jeffrey L. Garon acknowledges that he
has up to 21 days to review and consider the terms of this Agreement prior to
its execution, to consult with an attorney of his choosing, to decide whether or
not to sign the Agreement, and that he may use as much of the 21-day period as
he desires; and

 

iv.                                   Jeffrey L. Garon may revoke this Agreement
within seven (7) calendar days after signing this Agreement, provided that any
such revocation must be written and dated within the seven-day period, delivered
in writing to Daniel J. A. Kolke, Chairman of the Board of Etelos, and such
written notice must be actually received by Daniel J. A. Kolke, Chairman of the
Board of Etelos no later than the close of business on the 7th day after Jeffrey
L. Garon executes this Agreement. If Jeffrey L. Garon does exercise his right to
revoke this Agreement, all of the terms and conditions of the Agreement shall be
of no force and effect, and Etelos shall not have any obligation to make
payments or provide benefits to Garon as set forth in this Agreement.

 

(g)                                 Garon, separately and collectively, and
Etelos, each covenants and agrees that he/it will never file a lawsuit,
arbitration demand, or other complaint or demand, asserting any claim, that is
released in this Agreement, against the other Party or its directors or
officers.

 

12.                                 Mutual Non-Disparagement and Confidentiality
Agreements and Agreement to Maintain Confidentiality

 

(a)                                  Garon, separately and collectively, agrees
that he/it will not publicly disparage (or induce or encourage others to
publicly disparage) Etelos or its management or members of its Board of
Directors.  Etelos agrees that it shall direct the members of its management and
of its Board of Directors not to publicly disparage (or induce or encourage
others to publicly disparage) Garon.

 

(b)                                 In consideration of this Agreement and the
undertakings therein, the Parties, and their respective counsel, agree that they
will not knowingly or voluntarily publicize, disclose, or characterize or cause
to be publicized, disclosed, or characterized to any third person or entity any
of the terms or conditions of this Agreement, the substance of negotiations
leading up to or respecting this Agreement or any other information which would
assist a third person or entity in learning of such terms and conditions or the
substance of any such negotiations, except to the extent required by law.  Any
oral or written comments by the Parties and their respective counsel about this
Agreement shall be limited to statements that Etelos filed the arbitration
demand against Jeffrey L. Garon, that Jeffrey L. Garon and the Jeffrey and
Alesia Garon Family Trust Dated August 22, 2002 filed

 

7

--------------------------------------------------------------------------------


 

counterclaims in arbitration against Etelos and certain of its directors and
employees; and that all such claims and counterclaims were resolved pursuant to
a confidential settlement agreement.

 

(c)                                  Garon further agrees that he will maintain
the confidentiality of all Etelos trade secrets and proprietary information,
unless and until such information is made public through no actions of Garon. 
By signing below, Garon acknowledges that as of the Effective Date of this
Agreement, he/it has returned to Etelos any and all Company property with the
exception of the backup of electronic information that Garon retained from his
Etelos employment, which was produced to Etelos in this Arbitration. By signing
below, Garon further acknowledge and certify, for themselves and their
attorneys, that, as of ten days after the Effective Date, he/it/they have
returned to Etelos or have destroyed all documents and copies of documents
(i) produced by Etelos in the Arbitration, or (ii) containing information
originating with Etelos and obtained through Jeffrey Garon’s employment with
Etelos as director, officer, employee, consultant and/or investment banker
(including but not limited to the backup of electronic information that Garon
retained from his Etelos employment).

 

13.                                 Nothing in this Agreement purports to
preclude Garon from responding to or providing any information requested by
legal process, such as by subpoena.  Garon agrees to reasonably notify Etelos of
such requests, and that, in the event he is subpoenaed by any person or entity
(including, but not limited to, any government or quasi-government agency) to
give testimony (by declaration, deposition, testifying in a court proceeding, or
otherwise) which in any way relates to Garon’s employment or service with
Etelos, he will give reasonably prompt notice of such request to the current
Etelos Board Chairman or his successor, and will make no disclosure until Etelos
has had a reasonable opportunity to contest the right of the requesting person
or entity to such disclosure.

 

14.                                 Each of the Parties represents and warrants
that he, she, or it has not sold, assigned, or transferred to any person or
entity any claim, cause of action, or liability which is being released hereby. 
In addition, each person executing this Agreement on behalf of an entity
corporation or trust represents and warrants that he or she has the power and
authority to execute this Agreement and that the entry into this Agreement is a
duly authorized act of such entity.

 

15.                                 Miscellaneous Provisions.

 

(a)                                  Waiver.  No provision of this Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Party to be charged.  No
waiver by any Party of any breach of, or of compliance with, any condition or
provision of this Agreement by the

 

8

--------------------------------------------------------------------------------


 

other Party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.

 

(b)                                 Whole Agreement.  No agreements,
representations or understandings (whether oral or written, whether express or
implied) which are not expressly set forth in this Agreement have been made or
entered into by either party with respect to the subject matter of this
Agreement.  This Agreement constitutes the entire, complete and integrated
Agreement made between the Parties regarding the subject matter hereof, and
supersedes any prior agreements as to such subject matter.  This Agreement may
be modified, altered or amended by the Parties only be means of a writing dated
subsequent to the date of this Settlement Agreement and signed/acknowledged by
the Parties.  Under no circumstances may this Agreement be modified orally by
any Party.

 

(c)                                  Choice of Law.  The validity,
interpretation, construction, performance of this Agreement shall be governed by
the laws of the State of California, without giving effect to its conflicts of
law principles.

 

(d)                                 Severability.  The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain full in force and effect.

 

(e)                                  Arbitration.  In the event of any dispute
or controversy arising under or in connection with this Agreement, the parties
first shall attempt to settle the issue by negotiation or other informal means,
to be followed, if necessary by mediation.  If possible, the mediator shall be
Paul Dubow, who served as arbitrator in the AAA matter.  If such mediation fails
to resolve the dispute or controversy, then the dispute or controversy shall be
settled by binding arbitration, and either party, within one year of the
occurrence of the event giving rise to the claim or controversy or within the
period of the applicable statute of limitations, if shorter, may submit such
claim or controversy to binding arbitration in San Francisco, California, before
one arbitrator in accordance with the Commercial Rules of the American
Arbitration Association then in effect.  Failure to serve notice of arbitration
upon the other within such time shall be deemed a waiver of the right to remedy
such claim or controversy.  Costs shall be shared, but the arbitrator shall be
authorized to award reasonable attorneys’ fees and costs to the prevailing
party.  The parties shall request that all testimony in front of such arbitrator
be transcribed, and that any award be accompanied by findings of fact and a
statement of the reasons for the decision.  Judgment may be entered on the
arbitrator’s award in any court having competent jurisdiction.  Punitive damages
shall not be awarded.  The provisions of this subsection constitute a complete
defense to, and may be asserted or pleaded successfully as such, in any motion
to a court of competent jurisdiction for a stay of any action or proceeding
commenced contrary to the intent of this provision.

 

9

--------------------------------------------------------------------------------


 

(f)  Attorneys’ Fees and Costs.  Each Party shall bear its own attorneys’ fees,
costs, and other expenses incurred in connection with the Arbitration, this
Agreement, and the dismissal of the arbitration, including but not limited to
the costs of expert witnesses and consultants.

 

(g)                                 No Assignment of Benefits.   The rights of
any person to payments or benefits under this Agreement shall not be made
subject to option or assignment, either by voluntary or involuntary assignment
or by operation of law, including (without limitation) bankruptcy, garnishment,
attachment or other creditor’s process, and any action in violation of this
paragraph shall be void.

 

(h)                                 Assignment by Company.     Company may
assign its rights under this Agreement only to a successor or other affiliated
company.

 

(i)                                     Construction.                      
Headings in this Agreement are for reference purposes only and do not affect the
provisions of this Agreement.  Pronouns are used without regard to gender or
number.  The language of this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against any of the Parties.

 

(j)                                     Notices.    Notices required to be given
by the Agreement shall be given in writing, delivered in hard copy by hand or
Federal Express, or other equivalent carrier, and also may be sent by e-mail, to
the addresses for the Parties listed below:

 

If to Etelos:

 

Etelos, Inc.

26828 Maple Valley Highway - #297

Maple Valley, WA 98038

With e-mail to:

Daniel J.A. Kolke, Chairman — danny.kolke@etelos-inc.com

Kennedy A. Brooks, VP & GC — kennedy.brooks@etelos-inc.com

 

If to Garon:

 

Jeffrey Garon

35 Tulip Court

Burlingame, CA  94101

With e-mail to:  jgaron@mindspring.com

 

(k)                              Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together will constitute one and the same instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as follows:

 

DATED: December       , 2009

 

 

 

 

JEFFREY L. GARON

 

 

 

 

 

 

DATED: December       , 2009

 

 

 

 

ALESIA GARON

 

 

 

 

 

 

DATED: December       , 2009

THE JEFFREY AND ALESIA GARON FAMILY

 

TRUST DATED AUGUST 22, 2002

 

 

 

 

 

 

 

By:

 

 

 

JEFFREY L. GARON, Trustee

 

 

 

 

 

 

 

By:

 

 

 

ALESIA GARON, Trustee

 

 

 

DATED: December       , 2009

ETELOS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

11

--------------------------------------------------------------------------------